PCIJ_B_11_PostalServiceDanzig_LNC_NA_1925-05-16_ANX_01_NA_NA_EN.txt. ADVISORY OPINION No. II 42

ANNEX.

Documents transmitted by the Secretary-General of the League of Nations
in accordance with the Council’s Resolution of March 13th, 1925.

1. — Print of the Treaty between Poland and the Free City of Danzig,
concluded at Paris on November 9th, 1920.

2. — Print of the Agreement between Poland and the Free City of Danzig,
signed at Warsaw on October 24th, 1921.

3. — Document C. 71. 1925. Note by the Secretary-General communicating
to the Council the High Commissioner’s decision of February 2nd,
1925.

4. — Document C. 90. 1925. Note by the Secretary-General communicating
to the Council the appeal of Poland against the High Commissioner's
decision of February 2nd, 1925.

5. — Document C. 90 (a). 1925. Note by the Secretary-General communic-
ating to the Council eleven annexes to the above appeal by the Polish
Government.

6. — Document C. 157. 1925. Note by. the Secretary-General communicating
to the Council observations by the President of the Senate of Danzig
upon the above appeal of Poland.

7. — Document C. 176. 1925. Note by the Secretary-General communicating
to the Council observations of the Polish Delegation upon the observa-
tions by Dantzig contained in document C. 157. (No. 6 above.)

8. — Document C. 190. 1925. Note by the Secretary-General communicating
to the Council a reply by Danzig to the observations by Poland
contained in document C. 176. 1925 (No. 7 above).

9. — Document C.177. 1925. Report presented to the Council by M. Quifiones
de Léon.

10. — Document C. 191. 1925. Note by the Secretary-General communicating
to the Council observations by Danzig upon the above report by
M. Quifiones de Léon.
11. — Copy of the decision of the High Commissioner (General Haking),
dated May 25th, 1922.
12. — Official Journal of the League of Nations, 3rd year, No. 10, October 1922,
containing (pp. 1103 & 1104):
a) the conclusions of the above-mentioned decision of May 25th, 1922 :
b) an interpretation of that decision given by the High Commissioner
on August 30th, 1922, and the record of the consequent withdrawal
of the appeal by Poland against that decision.

13. — Copy of the decision of the High Commissioner (General Haking)
dated December 23rd, 1922.

14. — Minutes of the 24th Session of the Council of the League of Nations
(Official Journal, 4th year, No. 6, June 1923) recording (Minute 913)
the confirmation by the Council of an Agreement dated April 48th,
1923, replacing the High Commissioner’s decision of December 23rd, 1922,
and giving (Annex 492) the text of the Agreement.

15. — Official Journal of the League of Nations, 2nd year, No. 9, November
1921, containing:

a) "Decision by High Commissioner (General Haking) dated August 15th,
(p. 974) ;

b) Agreement between Poland and Danzig, dated September 23rd,
1921, not to appeal against the decision of August 15th, 1921 (p. 978).

16. — Official Journal of the League of Nations, 3rd year, No. 5, May 1922,
containing on page 428 a correction of the French translation of the
decision of August 15th, 1921, as printed in the. Official Journal
for November 1921.

17. — Copies of letter from General Haking to the Commissioner-General
of the Polish Republic at Dantzig, dated January 6th, 1923, and of
the letter therein referred to addressed to General Haking by the
ADVISORY OPINION No. II 43

President of the Senate of the Free City of Danzig on January
4th, 1923. ‘

18. — Official Journal of the League of Nations, 5th year, No. 11. Part 2,
November 1924, containing (p. 1708) an agreement between Poland and
Danzig, dated August 29th, 1924, concerning the Polish postal sorting
office for oversea parcels in the Danzig Harbour.

19. — Decisions of the High Commissioner (League of Nations}, 1921, 1922,
1923 and 1924. Four volumes in English and German, published by
the Free City of Danzig.

20. — Zbier Dokumentow urzedowych dotyczacych stosunku Wolnego Miasta
Gdanska do Rzeczypospolitej Polskie}. Vol. I, 1918-1920 ; Vol. II, 1921-1928.
Two volumes published by the Commissioner-General of the Polish
Republic at Danzig.

21. — Dossier containing copies of the annexes to the High Commissioner’s
(Mr. MacDonnell) decision of February 2nd, 1925, with schedule
of annexes (in the original languages as communicated to the Secre-
tariat by the High Commissioner). .

Schedule of papers accompanying copy of High Commissioner’s decision
dated February 2nd, 1925, concerning the extension of the Polish postal
service in Danzig, to Secretary-General. (Exclusive of Annexes I to IV
mentioned in paragraph 4 of decision).

No. Date. . From To
1. January 6th, 1925 Senate High Commissioner.
2. LE] 1 3th, 2? LE LE]
3. A 24st, 34, P.G.G. ”

22. — Copy of a memorandum No. P. A. 11. 124/25, dated February 3rd,
1925, addressed to the High Commissioner (Mr. MacDonnell) by Dan-
zig, as communicated to the Secretariat by the President of the Senate
of the Free City of Danzig.

23, — Minutes of the meeting of the Council of the League of Nations held
in the afternoon of March 13th, 1925.

24, — Letter from the President of the Senate of the Free City of Danzig
to the High Commissioner, December ist, 1924.

25. — Letter from the President of the Senate of the Free City to the
Polish Commissioner-General in Danzig, December ist, 1924.

26. — Letter from the Polish Commissioner-General in Danzig to the President
of the Senate of the Free City, January 3rd, 1925.

Documents forwarded by the Secretary-General at the request of the Court.

27. — Minutes of meeting between the representative of the Polish Republic
and the President of the Senate of the Free City, which took place
at the offices of the Secretariat of the League of Nations on April
18th, 1923. |

28. — Report by the High Commissioner, Danzig, to the Council of the
League of. Nations, dated February 17th, 1925. (C. 19. 1925. 1.)

29. — Note by the Secretary-General communicating to the Council copy of
a letter dated February 7th, 1925, from the President of the Council
to the High Commissioner of the League of Nations at Danzig, with
reference to the latter’s report to the Council (mentioned under No. 28
above) regarding certain aspects of the question of the Polish postal
service in Danzig. (C. 80. 1925.)

30. — Note by the Secretary-General communicating to the Council copy of
a letter dated February 14th, 1925, from the High Commissioner of
the League of Nations at Danzig, requesting that certain remarks on
paragraph 1 of the Polish note on his report of January 17th, and
contained in the above-mentioned letter, may be laid before the Council
of the League of Nations. (C. 78. 1925.)
31.

39.

ADVISORY OPINION No: II 44

— Registry files of the Secretariat of the League of Nations relating

to the High Commissioner’s decisions of August 15th, 1921, September
5th, 1921, December 6th, 1924, December 3rd, 1922, February 23rd,
1924.

Registry files of the Secretariat of the League of Nations relating
to the appeals by Poland against the High Commissioner’s decisions
of May 25th, 1922, and December 28rd, 1922. :

Preliminary Danzig-Polish Agreements of February ist, 1923.
Amendment to Minutes of the Council of the League of Nations,
held on March i3th, 1925.

Secretariat file of the League of Nations relating to the coming into
force of the Danzig-Polish Agreement of October 24th, 1921.

Memorandum by the Senate of Danzig addressed to the High Com-
missisner,.dated February 14th, 1925. (C. 186. 1925. 4.)

Letter from the High Commissioner to the Senate of Danzig, April
qeth, 1922.

a) Letter from the High Commissioner to the Senate of Danzig and
the Polish Commissioner-General, March 8th, 1922.

b) Letter from the Senate to the High Commissioner, April 6th, 1922.
c) Letter from the High Commissioner to the Polish Commissioner-
Gencral, April 12th; 1922.

Registry file of the League of Nations containing the appeal of Poland

against the High Commissioner’s decision of February 2nd, 1925, with
annexes.

Documents (other than Memoranda and Legal Opinions) presented bythe

interested Governments.

40. — Annexes to the Polish Memorandum :

Annex 1: Grundsätze für die Polnisch-Dantziger Abmachung aus
den Artikel 29 bis 32 der Pariser Konvention.

Annex 2: Stellungnahme der Sachverständigen-Mitglieder der Pol-
nischen Postkommission zum Gutachten der Sachverständigen-Mitglieder
der Danziger Postkommission vom 18. April 1921.

Annex 3: Protokoll über die Ergebnisse der Verhandlungen der
Postkommission am 13. Mai 1921.

Annex 4: Protokoll über die Konferenz der beiden Vorsitzenden der
Polnisch-Danziger Postkommission vom 11. Juli 1921.

Annex 5: Letter to Senator Dr. Paul Eschert, in Danzig (July 12th,
1921).

Annex 6: Schluss-Protokoll (August 48th, 1921). ‘

Annex 7: Letter from General Haking (March 8th, 1922).

Anneæ 8: Note from the Polish Postal Administration of the Free
City to the Polish postal authorities in Danzig (September 26th, 1922,
forwarding:

Gegenäusserung zu den zu Artikel 168 des Wirtschaftsabkommens
geäusserten polnischen Ansichten betr. die Punkte A-G (2. Juni 1922).

Annex 9: Stellungnahme der polnischen Post- und Telegraphen-
verwaltung zur Aeusserung der Post- und Telegraphenverwaltung der
Freien Stadt Danzig vom 2. Juni 1922 (6. Oktober 1922).

Annex 10: Note from the Polish Postal Administration of the Free
City to the Polish postal authorities in Danzig (November 21st, 1922).

Annex 11: Letter from the President of the Senate of Danzig to
the High Commissioner (October 19th, 1922).

Annex 12: Letter addressed to the President of the Senate of the
Free City (November 20th, 1922).

Annex 13: Note from the Postal and Telegraphic Administration
of the Free City to the Polish postal authorities in Danzig (Decem-
ber 29th, 1922).

Annez 14: Note from the Polish postal authorities to .the Postal
and Telegraphic Administration of the Free City (January 10th, 1923).
Al.

ADVISORY OPINION No. II 45

Annexes to the Memorandum of the Free City of Danzig:

Annex I: English text of the High Commissioner’s decision of February
2nd, 1925.

Annex II: Erklärung des Prasidenten des Senats der Freien Stadt
über die am 18. April 1923 in. Genf abgeschlossene Vereinbarung,
betreffend Entscheidung des Hohen Kommissars vom: 23. Dezember 1922.
Originals of three successive drafts for the Agreement of April 18th,
1923.

Annex to complementary Memorarndum by Senate of the Free City
of Danzig: Meeting on April 27th, 1922, regarding the direct Polish
postal service between the port of Danzig and the territory of Poland
(Projet d'accord).

Annex to complementary Polish Memorandum :

Declaration by M. Léon Plucinski (See 3:II).

Complementary declaration by President Sahm (See 3: II).
